Exhibit 10.2

 

SECOND FORBEARANCE AGREEMENT

 

THIS SECOND FORBEARANCE AGREEMENT (this “Second Forbearance Agreement”), dated
as of September 30, 2009, is entered into by and among certain holders of the
8-1/2% Senior Subordinated Notes due 2015 (“Notes”) issued pursuant to an
indenture dated as of January 31, 2005 (the “Indenture”) among the Issuer (as
defined below), certain guarantors (the “Guarantors”) and The Bank of New York
Mellon Trust Company, N.A.(f.k.a. The Bank of New York Trust Company, N.A.), as
Trustee (the “Trustee”), which holders are signatories hereto (each individually
a “Holder” and collectively, “Holders”), and Accuride Corporation, a Delaware
corporation (“Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer has not paid the $11,687,500 of interest on the Notes due on
August 3, 2009  and such interest remains unpaid as of the date hereof;

 

WHEREAS, pursuant to Section 501(ii) of the Indenture, such failure to pay
interest constitutes an Event of Default;

 

WHEREAS, the Issuer is engaged in discussions with lenders under its Senior
Credit Facilities and with the Holders regarding a restructuring of its capital
structure (a “Restructuring”);

 

WHEREAS, Holders entered into a forbearance agreement dated as of August 31,
2009, pursuant to which Holders agreed to provisionally forbear from exercising
their rights and remedies under the Indenture and the Notes as a result of the
foregoing default until September 30, 2009;

 

WHEREAS, the Issuer has requested that Holders agree to extend the provisional
forbearance of the Specified Default (as defined below) through the Second
Forbearance Termination Date (as defined below) in order to afford the Issuer
and Holders an opportunity to continue discussions and attempt to finalize a
Restructuring on terms and conditions acceptable to Holders (in their sole
discretion);

 

WHEREAS, Holders are willing to agree to extend the provisional forbearance of
the Specified Default through the Second Forbearance Termination Date, subject
to the terms and conditions and to the extent set forth herein and without any
advance understanding or agreement by Holders to consent to any proposed terms
of Restructuring or the consummation of any transaction for which consent or
waiver would be required under the Indenture; and

 

WHEREAS, the parties hereto desire to enter into this Second Forbearance
Agreement to evidence and effectuate such extension of the provisional
forbearance, subject to the terms and conditions and to the extent set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

 

--------------------------------------------------------------------------------



 

1.            Definitions


 


1.1           DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM BELOW:


 


(A)           “SECOND FORBEARANCE AGREEMENT” SHALL MEAN THIS SECOND FORBEARANCE
AGREEMENT BY AND AMONG ISSUER AND HOLDERS, AS THE SAME NOW EXISTS OR MAY
HEREAFTER BE AMENDED, MODIFIED, EXTENDED, RENEWED, RESTATED OR REPLACED.


 


(B)           “SECOND FORBEARANCE TERMINATION DATE” SHALL MEAN THE EARLIEST TO
OCCUR OF OCTOBER 5, 2009, OR THE DATE OF THE OCCURRENCE OF ANY TERMINATION
EVENT.


 


(C)           “THIRD TEMPORARY WAIVER” SHALL MEAN THAT CERTAIN THIRD TEMPORARY
WAIVER AGREEMENT, DATED AS OF SEPTEMBER 15, 2009, BY AND AMONG ACCURIDE
CORPORATION, ACCURIDE CANADA INC., THE LENDERS PARTY THERETO AND CITICORP
USA, INC.


 


(D)           “THIRD TEMPORARY WAIVER TERMINATION DATE” SHALL HAVE THE MEANING
ASCRIBED TO IT IN THE THIRD TEMPORARY WAIVER.


 


(E)           “SENIOR CREDIT FACILITIES” SHALL MEAN THE CREDIT AGREEMENT DATED
AS OF JANUARY 31, 2005, AS AMENDED FROM TIME TO TIME, AMONG THE ISSUER, ACCURIDE
CANADA INC., A CORPORATION ORGANIZED AND EXISTING UNDER THE LAW OF THE PROVINCE
OF ONTARIO, THE LENDERS NAMED THEREIN, DEUTSCHE BANK TRUST COMPANY AMERICAS (AS
SUCCESSOR TO CITICORP USA, INC.), AS THE ADMINISTRATIVE AGENT, AND OTHER AGENT
PARTIES THERETO.


 


(F)            “TERMINATION EVENT” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


 


(I)            ANY EVENT OF DEFAULT, OTHER THAN THE SPECIFIED DEFAULT;


 


(II)           ANY BREACH OF ANY OF THE CONDITIONS OR AGREEMENTS PROVIDED IN
THIS SECOND FORBEARANCE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COVENANT
SET FORTH IN SECTION 4.1 (IT BEING AGREED THAT PRIOR TO DECLARING A TERMINATION
EVENT FOR FAILURE TO SATISFY THE COVENANT IN SECTION 4.1, HOLDERS OR THEIR
REPRESENTATIVE MUST FIRST PROVIDE THE COMPANY WITH NOTICE OF THE BREACH AND AT
LEAST TWO (2) DAYS TO CURE SUCH BREACH);


 


(III)          THE TRUSTEE PURSUES ANY OTHER REMEDIES OR RIGHTS PERMITTED UNDER
SECTION 502 OR 503 OF THE INDENTURE (NOTWITHSTANDING ITS HAVING RECEIVED THE
NOTICE REQUIRED BY THE LAST SENTENCE OF SECTION 2.1(A));


 


(IV)          THE LENDERS UNDER THE SENIOR CREDIT FACILITIES ACCELERATE THE
OBLIGATIONS UNDER THE SENIOR CREDIT FACILITIES OR PURSUE ANY REMEDIES OR RIGHTS
IN RESPECT OF THE SENIOR CREDIT FACILITIES PERMITTED BY SECTION 7.01 OF THE
SENIOR CREDIT FACILITIES; OR


 


(V)           THE LENDERS UNDER THE SENIOR CREDIT FACILITIES DO NOT EXTEND THE
THIRD TEMPORARY WAIVER TERMINATION DATE THROUGH AND INCLUDING AT LEAST
OCTOBER 5, 2009 OR OTHERWISE GRANT AN ADDITIONAL WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT (EACH AS DEFINED IN THE SENIOR CREDIT FACILITIES) UNDER THE SENIOR
CREDIT FACILITIES OR AGREE TO FORBEAR FROM TAKING ANY

 

--------------------------------------------------------------------------------


 


ENFORCEMENT ACTION (AS DEFINED IN THE SECOND TEMPORARY WAIVER) THROUGH AND
INCLUDING AT LEAST OCTOBER 5, 2009, ON OR BEFORE SEPTEMBER 30, 2009.


 


1.2           INTERPRETATION.  ALL CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED THERETO IN THE INDENTURE UNLESS OTHERWISE DEFINED HEREIN.


 

2.            Provisional Forbearance as to Specified Default


 


2.1           ACKNOWLEDGMENT OF DEFAULT.


 


(A)           THE ISSUER HEREBY ACKNOWLEDGES AND AGREES THAT (I) $11,687,500 OF
INTEREST ON THE NOTES DUE AUGUST 3, 2009 WAS NOT PAID, AND, AS THE DATE HEREOF,
REMAINS UNPAID AND SUCH FAILURE TO PAY CONSTITUTES AN EVENT OF DEFAULT (THE
“SPECIFIED DEFAULT”) PURSUANT TO SECTION 501(II) OF THE INDENTURE; AND
(II) IMMEDIATELY UPON THE OCCURRENCE OF THE SPECIFIED DEFAULT, THE TRUSTEE OR
HOLDERS OF AT LEAST 30% OF THE PRINCIPAL AMOUNT OF OUTSTANDING NOTES ARE
ENTITLED TO EXERCISE CERTAIN RIGHTS AND REMEDIES UNDER THE INDENTURE, THE NOTES
AND APPLICABLE LAW.  THE ISSUER HEREBY REPRESENTS AND WARRANTS THAT EXCEPT FOR
THE SPECIFIED DEFAULT, NO OTHER DEFAULTS OR EVENTS OF DEFAULT UNDER THE
INDENTURE HAVE OCCURRED AND ARE CONTINUING AS OF THE DATE HEREOF.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS SECOND FORBEARANCE AGREEMENT, THE AGREEMENTS OF THE
TRUSTEE AND HOLDERS HEREUNDER TO FORBEAR PROVISIONALLY IN THE EXERCISE OF THEIR
RESPECTIVE RIGHTS AND REMEDIES UNDER THE INDENTURE IN RESPECT OF THE SPECIFIED
DEFAULT UNTIL THE SECOND FORBEARANCE TERMINATION DATE DOES NOT IN ANY MANNER
WHATSOEVER LIMIT ANY RIGHT OF ANY OF THE TRUSTEE AND HOLDERS TO INSIST UPON
STRICT COMPLIANCE BY THE ISSUER WITH THIS SECOND FORBEARANCE AGREEMENT, THE
INDENTURE OR THE NOTES.  HOLDERS, HOWEVER, AGREE TO HAVE THEIR REPRESENTATIVES
INFORM THE TRUSTEE OF THIS SECOND FORBEARANCE AGREEMENT AND OF THEIR DESIRE TO
HAVE THE TRUSTEE ACT CONSISTENTLY WITH THE FORBEARANCE ARRANGEMENTS PROVIDED FOR
HEREIN.


 


(B)           HOLDERS HAVE NOT WAIVED PRESENTLY, DO NOT INTEND TO WAIVE AND MAY
NEVER WAIVE THE SPECIFIED DEFAULT, AND NOTHING CONTAINED HEREIN OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED OR INTERPRETED TO CONSTITUTE
ANY SUCH WAIVER.  THE TRUSTEE’S AND HOLDERS’ ACTIONS IN ENTERING INTO THIS
SECOND FORBEARANCE AGREEMENT ARE WITHOUT PREJUDICE TO THE RIGHTS OF ANY OF THE
TRUSTEE AND HOLDERS TO PURSUE ANY AND ALL REMEDIES UNDER THE INDENTURE PURSUANT
TO APPLICABLE LAW OR IN EQUITY AVAILABLE TO IT IN ITS SOLE DISCRETION UPON THE
TERMINATION (WHETHER UPON EXPIRATION THEREOF, UPON ACCELERATION OR OTHERWISE) OF
THIS SECOND FORBEARANCE AGREEMENT.


 


2.2           FORBEARANCE.


 


(A)           SUBJECT TO SATISFACTION OF THE CONDITIONS PRECEDENT SPECIFIED IN
SECTION 5 BELOW, EACH HOLDER HEREBY AGREES TO FORBEAR, AND DIRECTS THE TRUSTEE
TO FORBEAR, FROM EXERCISING THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER THE
INDENTURE, THE NOTES AND APPLICABLE LAW UNTIL THE SECOND FORBEARANCE TERMINATION
DATE.


 


(B)           UPON THE SECOND FORBEARANCE TERMINATION DATE, THE AGREEMENT OF
EACH HOLDER TO FORBEAR, AND DIRECT THE TRUSTEE TO FORBEAR, WITH RESPECT TO THE
SPECIFIED DEFAULT SHALL AUTOMATICALLY AND WITHOUT FURTHER ACTION IMMEDIATELY
TERMINATE AND BE OF NO FORCE AND EFFECT, IT BEING UNDERSTOOD AND AGREED THAT THE
EFFECT OF SUCH TERMINATION WILL BE TO PERMIT TRUSTEE AND/OR HOLDERS TO
IMMEDIATELY EXERCISE THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER THE NOTES AND

 

--------------------------------------------------------------------------------


 


INDENTURE, APPLICABLE LAW OR OTHERWISE WITH RESPECT TO THE SPECIFIED DEFAULT, OR
ANY OTHER EVENTS OF DEFAULT, WHICH SHALL EXIST OR SHALL HAVE OCCURRED AND BE
CONTINUING AT SUCH TIME.

 


2.3           NO WAIVERS; RESERVATION OF RIGHTS.  HOLDERS HAVE NOT WAIVED, ARE
NOT BY THIS SECOND FORBEARANCE AGREEMENT WAIVING AND HAVE NO INTENTION OF
WAIVING, ANY DEFAULTS OR EVENTS OF DEFAULT THAT HAVE OCCURRED OR WHICH MAY BE
CONTINUING ON THE DATE HEREOF OR ANY DEFAULTS OR EVENTS OF DEFAULT WHICH MAY
OCCUR AFTER THE DATE HEREOF (WHETHER THE SAME OR SIMILAR TO THE SPECIFIED
DEFAULT OR OTHERWISE), AND EXCEPT AS EXPRESSLY SET FORTH HEREIN SOLELY WITH
RESPECT TO THE SPECIFIED DEFAULT, HOLDERS HAVE NOT AGREED TO FORBEAR WITH
RESPECT TO ANY OF ITS RIGHTS OR REMEDIES CONCERNING ANY DEFAULTS OR EVENTS OF
DEFAULT, WHICH MAY HAVE OCCURRED OR ARE CONTINUING AS OF THE DATE HEREOF OR
WHICH MAY OCCUR AFTER THE DATE HEREOF.


 


3.            REPRESENTATIONS AND WARRANTIES


 

The Issuer hereby represents, warrants and covenants with and to Holders as
follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof:

 


3.1           THIS SECOND FORBEARANCE AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY ISSUER AND IS IN FULL FORCE AND EFFECT AS OF THE DATE
HEREOF.  THE AGREEMENTS AND OBLIGATIONS OF THE ISSUER CONTAINED HEREIN
CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE ISSUER ENFORCEABLE BY
HOLDERS AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY AN APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL PRINCIPLES OF EQUITY REGARDLESS OF WHETHER CONSIDERED A
PROCEEDING IN EQUITY OR AT LAW.


 


3.2           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECOND FORBEARANCE
AGREEMENT ARE ALL WITHIN THE ISSUER’S CORPORATE POWERS.  NEITHER THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS SECOND FORBEARANCE AGREEMENT BY THE ISSUER, NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN, NOR COMPLIANCE WITH
THE PROVISIONS HEREOF (A) HAS VIOLATED OR WILL VIOLATE ANY LAW OR REGULATION OR
ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY IN ANY RESPECT, OR
(B) DOES OR SHALL CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A
DEFAULT IN ANY RESPECT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY
AGREEMENT, AGREEMENT OR INSTRUMENT TO WHICH ISSUER IS A PARTY OR ISSUER OR ITS
PROPERTY MAY BE BOUND, OR (C) HAS VIOLATED OR WILL VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL OR GOVERNING
DOCUMENTS OF THE ISSUER, OR (D) HAS OR WILL RESULT IN, OR REQUIRE, THE CREATION
OR IMPOSITION OF ANY LIEN, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE ON ANY
OF THE ASSETS OR PROPERTIES OF THE ISSUER.

 


4.            COVENANT


 


4.1           THE SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF THE ISSUER AND
ITS ADVISORS WILL CONTINUE TO DILIGENTLY PURSUE NEGOTIATIONS WITH HOLDERS (OR A
DESIGNATED SUBSET OF HOLDERS) OF THE TERMS OF A RESTRUCTURING AND WILL CONDUCT
SUCH NEGOTIATIONS IN GOOD FAITH.  IF THE SPECIAL COMMITTEE OF THE BOARD OF
DIRECTORS OF ACCURIDE AND ITS ADVISORS FAIL TO PURSUE GOOD FAITH NEGOTIATIONS
WITH THE HOLDERS (OR A DESIGNATED SUBSET OF HOLDERS) FOR A RESTRUCTURING,
HOLDERS (OR A DESIGNATED SUBSET OF HOLDERS) OR THEIR REPRESENTATIVE MAY PROVIDE
THE COMPANY WITH NOTICE OF THE BREACH OF THIS SECTION 4.1, AND IF SUCH BREACH IS
NOT CURED IN TWO (2) DAYS, THEY MAY TERMINATE

 

--------------------------------------------------------------------------------


 


THIS SECOND FORBEARANCE AGREEMENT AND SHALL HAVE NO FURTHER RECOURSE AGAINST THE
ISSUER ON ACCOUNT OF SUCH BREACH.


 


5.            CONDITIONS TO EFFECTIVENESS


 


THE EFFECTIVENESS OF THE FORBEARANCE MADE PURSUANT TO THIS SECOND FORBEARANCE
AGREEMENT SHALL BE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT AND THE EFFECTIVE DATE OF THIS SECOND FORBEARANCE AGREEMENT
(THE “EFFECTIVE DATE”) SHALL BE ON THE DATE ON WHICH EACH OF THE FOLLOWING
CONDITIONS PRECEDENT HAS BEEN SATISFIED:


 


5.1           THE ISSUER OR ITS COUNSEL SHALL HAVE RECEIVED COUNTERPARTS OF THIS
SECOND FORBEARANCE AGREEMENT, DULY AUTHORIZED, EXECUTED AND DELIVERED, BY
HOLDERS OF A PERCENTAGE OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES THAT IS
REASONABLY ACCEPTABLE TO THE ISSUER AS INDICATED BY A WRITTEN CONFIRMATION
PROVIDED BY THE ISSUER TO THE COUNSEL TO THE “AD HOC COMMITTEE” OF HOLDERS OF
THE NOTES.


 


5.2           THE ISSUER SHALL HAVE PAID, OR CONCURRENTLY HEREWITH WILL PAY, ALL
REASONABLE DOCUMENTED FEES AND EXPENSES (INCLUDING ATTORNEY FEES) OF THE TRUSTEE
AS OF THE DATE HEREOF AND ALL REASONABLE DOCUMENTED FEES AND EXPENSES OF HOLDERS
AS OF THE DATE HEREOF (INCLUDING ONE ATTORNEY FOR ALL HOLDERS, WHICH IS
CURRENTLY MILBANK, TWEED, HADLEY & MCCLOY LLP AND A SINGLE FINANCIAL ADVISOR FOR
ALL HOLDERS, WHICH IS CURRENTLY ROTHSCHILD INC.) INCURRED IN CONNECTION WITH
THIS SECOND FORBEARANCE AGREEMENT AND THE DISCUSSIONS REGARDING A RESTRUCTURING
OF ITS CAPITAL STRUCTURE.


 


6.            PROVISIONS OF GENERAL APPLICATION


 


6.1           EFFECT OF THIS SECOND FORBEARANCE AGREEMENT.  EXCEPT AS MODIFIED
PURSUANT HERETO, NO OTHER CHANGES OR MODIFICATIONS TO THE NOTES AND INDENTURE
ARE INTENDED OR IMPLIED AND IN ALL OTHER RESPECTS THE NOTES AND INDENTURE ARE
HEREBY SPECIFICALLY RATIFIED, RESTATED AND CONFIRMED BY ALL PARTIES HERETO AS OF
THE EFFECTIVE DATE HEREOF.


 


6.2           MERGER.  THIS SECOND FORBEARANCE AGREEMENT AND THE DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE ENTIRE EXPRESSION OF THE AGREEMENT
OF THE ISSUER AND HOLDERS REGARDING THE MATTERS SET FORTH HEREIN. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
SECOND FORBEARANCE AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE ISSUER AND HOLDERS.


 


6.3           GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  
THIS SECOND FORBEARANCE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT SUCH PRINCIPLES ARE
NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. THE ISSUER AND EACH HOLDER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION
OR PROCEEDING

 

--------------------------------------------------------------------------------


 


ARISING OUT OF OR RELATING TO THIS SECOND FORBEARANCE AGREEMENT AND IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE ISSUER AND EACH
HOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE TRUSTEE OR ANY HOLDER OF THE NOTES TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE ISSUER OR ANY GUARANTOR IN ANY OTHER JURISDICTION.


 


6.4           BINDING EFFECT; NO THIRD PARTY BENEFICIARIES.  THIS SECOND
FORBEARANCE AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING, WITH
RESPECT TO EACH HOLDER, ITS SUCCESSOR-IN-INTEREST WITH RESPECT TO THE NOTES. 
THIS SECOND FORBEARANCE AGREEMENT IS SOLELY FOR THE BENEFIT OF EACH OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON
SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE
EXISTENCE OF, THIS SECOND FORBEARANCE AGREEMENT.


 


6.5           SEVERABILITY.  IN CASE ANY PROVISION OF THIS SECOND FORBEARANCE
AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY,
AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY.


 


6.6           COUNTERPARTS.  THIS SECOND FORBEARANCE AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, BUT ALL OF SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  IN MAKING PROOF OF THIS SECOND
FORBEARANCE AGREEMENT, IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE
THAN ONE COUNTERPART THEREOF SIGNED BY EACH OF THE PARTIES HERETO.  DELIVERY OF
AN EXECUTED COUNTERPART OF THIS SECOND FORBEARANCE AGREEMENT BY FACSIMILE OR
OTHER ELECTRONIC METHOD OF TRANSMISSION SHALL HAVE THE SAME FORCE AND EFFECT AS
DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS SECOND FORBEARANCE
AGREEMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS SECOND
FORBEARANCE AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC METHOD OF TRANSMISSION
ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS SECOND FORBEARANCE
AGREEMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT
AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS SECOND
FORBEARANCE AGREEMENT AS TO SUCH PARTY OR ANY OTHER PARTY.


 


7.            RELEASE OF CLAIMS.


 

The Issuer, on behalf of itself, and any Person claiming by, through, or under
the Issuer (collectively, the “Issuer Group”) acknowledges that it has no claim,
counterclaim, setoff, recoupment, action or cause of action of any kind or
nature whatsoever (“Claims”) against all or any of the Trustee or any of the
Holders or any of their respective directors, officers, employees, agents,
attorneys, financial advisors, legal representatives, affiliates, shareholders,
partners,

 

--------------------------------------------------------------------------------


 

successors and assigns (the Trustee or any of the Holders and their respective
directors, officers, employees, agents, attorneys, financial advisors, legal
representatives, affiliates, shareholders, partners, successors and assigns are
jointly and severally referred to as the “Holder Group”), that directly or
indirectly arise out of or are based upon or in any manner connected with any
“Prior Event” (as defined below), and the Issuer on behalf of itself and all the
other members of the Issuer Group hereby releases each member of the Holder
Group from any liability whatsoever should any Claims nonetheless exist.  As
used herein the term “Prior Event” means any transaction, event, circumstances,
action, failure to act or occurrence of any sort or type, whether known or
unknown, which occurred, existed, was taken, permitted or begun prior to the
execution of this Second Forbearance Agreement and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to or by virtue of any terms of
the Indenture, this Second Forbearance Agreement, or any of the transactions
contemplated herein or therein or any oral or written agreement relating to any
of the foregoing, including without limitation any approval or acceptance given
or denied.  Notwithstanding the foregoing, this Section 7 shall not apply to
(i) Claims directly or indirectly arising out of or based upon any breach of the
confidentiality agreement entered into between a member of the Holder Group and
the Issuer, if any, in connection with the Restructuring, or (ii) any Claims of
bad faith or willful misconduct on the part of the Holder Group, in each case
relating to breach or conduct, as the case may be, which occurred or existed and
was unknown to the Issuer prior to the execution of this Second Forbearance
Agreement. This Section 7 shall survive the termination of this Second
Forbearance Agreement.

 

[REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------